Exhibit 99.1 Date: July 13, 2011 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: KEEGAN RESOURCES INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 19-08-2011 Record Date for Voting (if applicable) : 19-08-2011 Beneficial Ownership Determination Date : 19-08-2011 Meeting Date : 27-09-2011 Meeting Location (if available) : Keegan Resources Inc. 600 - 1199 West Hastings Street Vancouver, BC V6E 3T5 Voting Security Details: Description CUSIP Number ISIN COMMON SHARES CA4872751090 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for KEEGAN RESOURCES INC.
